NUMBER 13-20-00457-CV

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI – EDINBURG


JAMES BROWN AND
EARLINE DAVIS-BROWN,                                                                Appellants,

                                                     v.

JERROD WAYNE PILLANS,                                                                  Appellee.


                       On appeal from the 13th District Court
                            of Navarro County, Texas.


                            MEMORANDUM OPINION
   Before Chief Justice Contreras and Justices Longoria and Tijerina
               Memorandum Opinion by Justice Tijerina

       This matter is before the Court on the appellants’ failure to file a brief or reasonably

explain the failure to do so. 1 On February 17, 2021, the Clerk of this Court notified



       1 This case was transferred from the Tenth Court of Appeals in Waco to this Court pursuant to a
docket equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001.
appellants that their brief did not comply with Texas Rules of Appellate Procedure

9.4(i)(3), 38.1(b), (d), (g), and (k), and the brief was therefore marked received rather than

filed on February 12, 2021. The Clerk requested that appellants submit an amended brief

within ten days from the date of the notice. Additionally, in consideration of the withdrawal

of appellants’ attorney, on February 26, 2021, this court ordered appellants’ brief due

March 1, 2021. The notice warned that if the brief was not timely filed, the appeal was

subject to dismissal for want of prosecution under Texas Rule of Appellate Procedure

38.8(a)(1), unless within ten days from the date of the notice, appellants reasonably

explained the failure and the appellee was not significantly injured by the appellants’

failure to timely file a brief. Appellants have not responded to this notice and have failed

to either reasonably explain their failure to file a brief, file a motion for extension of time

to file a brief, or file a brief.

        Moreover, on March 3, 2021, the Clerk of this Court notified appellants, in

accordance with Texas Rule of Appellate Procedure 42.3(c), that we would dismiss this

appeal unless the $205.00 filing fee was paid within ten days of the letter. See TEX. R.

APP. P. 42.3(c). Appellants have not responded to the notice from the Clerk or paid the

$205.00 filing fee. See TEX. R. APP. P. 5, 12.1(b).

        Accordingly, the appeal is dismissed for want of prosecution. See id. 38.8(a),

42.3(b).

                                                                         JAIME TIJERINA
                                                                         Justice


Delivered and filed on the
25th day of March, 2021.

                                              2